DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Status
Claim 3 is canceled.
Claims 1 and 6 have been amended; support for the amendment can be found in claim 3, and Fig. 8, 9, and 11-14 of the original specification.
Claims 1, 2 and 4-9 have been examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "a radial direction" in 16.  It is unclear if this limitation is the same as or different from “a radial direction” recited in line 14. Therefore, this claim is rendered indefinite. Claims 7 and 8 are rejected based on dependency to claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Koo (US 2017/0149043 A1).

Regarding claim 1, Koo discloses a secondary battery (Fig. 1 and 2; element 100) comprising: 

an electrode body (Fig. 2; element 110) that includes a positive electrode plate and a negative electrode plate ([0028]); an exterior body (Fig. 1; element 120) that has an opening (Fig. 2) and accommodates the electrode body (110); a sealing plate (Fig. 2; element 130) that has a terminal mounting hole (Fig. 2; element 131, 132; [0033]) and seals the opening (Fig. 2); 

a current collector (Fig. 2; element 142, 152) that is electrically connected to the positive electrode plate or the negative electrode plate (Fig. 2); and a terminal (Fig. 2; element 151) that is connected to the current collector (142, 152) and inserted in the terminal mounting hole (131, 132), wherein the current collector (142, 152) has a current-collector through hole (Fig. 5; element 152a), 

wherein a spot-faced hole (Fig. 5-6; element 152b, 152c) is formed around the current-collector through hole (152a), wherein the spot-faced hole (152b, 152c) has a bottom surface (Fig. 5; element 152c) and a side surface (annotated Fig. 5; element SS), the side surface (SS) connects to an outer periphery of the bottom surface (152c), 


    PNG
    media_image1.png
    418
    558
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    358
    567
    media_image2.png
    Greyscale
wherein the terminal (151) is inserted in the current-collector through hole (152a) and has a riveted portion (Fig. 4; elements 151R1 and 151R2) which is bent outward from the current-collector through hole (152a) in a radial direction (annotated Fig. 5; element R) of the current-collector through hole (152a), 

wherein a protrusion (annotated Fig. 5; element P) is formed on the bottom surface (152c) in such a manner as to extend around the current-collector through hole (152a), the protrusion (P) being located between the current-collector through hole (152a) and the side surface (SS) in the radial direction (R) of the current-collector through hole (152a), 

wherein a gap (Fig. 5; space corresponding to 152c) is formed between the protrusion (P) and the side surface (SS), 

wherein the riveted portion (151R1, 151R2) of the terminal (151) covers the protrusion (P), wherein a portion (151R2) of the riveted portion (151R1,151R2) is located nearer to the side surface (SS) than to a top of the protrusion (P) in the radial direction (R) of the current-collector through hole (152a), wherein an end (151R2) of the riveted portion of the terminal  (151) is in contact with the side surface (SS).

Koo further discloses the possibility (“may”’ [0066]) of welding or not welding the riveted portion of the terminal to the side surface of the spot-faced hole to one of ordinary skill in the art. Therefore, the instant invention is obvious over Koo.


Regarding claim 2, Koo fails to disclose wherein a surface of the protrusion has a curved surface portion.  It has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP 2144.04). Therefore, one of ordinary skill in the art would have found the instant claim obvious over Koo as a matter of engineering design.

Regarding claim 4, Koo fails to disclose wherein a height of the protrusion is 0.1 times to 0.5 times a depth of the spot-faced hole. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (see MPEP 2144.04). Therefore, one of ordinary skill in the art would have found the instant claim obvious over Koo as a change in the dimensions of the spot-faced hole and the protrusion would not be expected to perform differently.
	
Regarding claim 5, Koo fails to disclose wherein the protrusion has a curved shape or wherein a corner at an edge of the current-collector through hole has a radius of curvature of 0.05 mm or smaller.  

It has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP 2144.04). Therefore, one of ordinary skill in the art would have found the curvatures of the instant claim obvious over Koo as a matter of engineering design.

It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (see MPEP 2144.04). Therefore, one of ordinary skill in the art would have found the instant claim obvious over Koo as a change in the dimensions of the spot-faced hole and the protrusion would not be expected to perform differently.

Regarding claim 6, Koo discloses a secondary battery (Fig. 1 and 2; element 100) comprising: 
an electrode body (Fig. 2; element 110) that includes a positive electrode plate and a negative electrode plate ([0028]); an exterior body (Fig. 1; element 120) that has an opening (Fig. 2) and accommodates the electrode body (110); a sealing plate (Fig. 2; element 130) that has a terminal mounting hole (Fig. 2; element 131, 132; [0033]) and seals the opening (Fig. 2); 

a current collector (Fig. 2; element 142, 152) that is electrically connected to the positive electrode plate or the negative electrode plate (Fig. 2); and a terminal (Fig. 2; element 151) that is connected to the current collector (142, 152) and inserted in the terminal mounting hole (131, 132), wherein the current collector (142, 152) has a current-collector through hole (Fig. 5; element 152a), 

wherein a spot-faced hole (Fig. 5-6; element 152b, 152c) is formed around the current-collector through hole (152a), wherein the spot-faced hole (152b, 152c) has a bottom surface (Fig. 5; element 152b) and a side surface (annotated Fig. 5; element S), the side surface (S) connects to an outer periphery of the bottom surface (152b), 

    PNG
    media_image3.png
    418
    558
    media_image3.png
    Greyscale



    PNG
    media_image2.png
    358
    567
    media_image2.png
    Greyscale
wherein the terminal (151) is inserted in the current-collector through hole (152a) and has a riveted portion (Fig. 4; 151R1, 151R2) which is bent outward from the current-collector through hole (152a) in a radial direction (annotated Fig. 5; element R) of the current-collector through hole (152a), 
wherein a portion (151R2) of the riveted portion (151R1, 151R2) is located nearer the sealing plate (130) than a portion of the bottom surface (152b) in a thickness direction (Fig. 5; vertical direction) of the sealing plate (130), and wherein the portion (151R2) of the riveted portion (151R1, 151R2) is farther from the current-collector through hole (152a) than the portion of the bottom surface (152b) in the radial direction (R) of the current-collector through hole (152a).

Koo further discloses the possibility (“may”’ [0066]) of welding or not welding the riveted portion of the terminal to the side surface of the spot-faced hole to one of ordinary skill in the art. Therefore, the instant limitation “weld-connected” is obvious over Koo.

Koo fails to disclose wherein the bottom surface is inclined with respect to a radial direction of the current- collector through hole in such a manner that a depth of the spot-faced hole gradually increases with an increasing distance from the current-collector through hole in the radial direction of the current-collector through hole.

However, the difference between the instant limitation and Koo amounts to a change in shape (i.e. inclination) of the bottom surface and spot-faced hole. It has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP 2144.04). Therefore, one of ordinary skill in the art would have found the inclination of the bottom surface and spot-faced hole described by the instant claim obvious over Koo as a matter of engineering design.

Regarding claim 7, Koo discloses wherein an end of the riveted portion (151R2) of the terminal (151) is in contact with the side surface (S).  

Regarding claim 8, Koo fails to disclose wherein a corner at an edge of the current-collector through hole has a radius of curvature of 0.05 mm or smaller.  It has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP 2144.04). Therefore, one of ordinary skill in the art would have found the curvature of the instant claim obvious over Koo as a matter of engineering design.

It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (see MPEP 2144.04). Therefore, one of ordinary skill in the art would have found the instant dimensions obvious over Koo as a matter of engineering design.

Regarding claim 9, Koo discloses wherein the riveted portion (151R1, 151R2) overlaps the protrusion (P) when viewed in a direction (Fig. 6; vertical direction) in which the terminal (151) is inserted in the current-collector through hole (152a).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        /Maria Laios/Primary Examiner, Art Unit 1727